Citation Nr: 0215948	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-08 900	)	DATE
	)
	)




THE ISSUE

Whether the April 3, 1989, decision of the Board of Veterans' 
Appeals (Board) that denied service connection for a 
lumbosacral disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

(Entitlement to an effective date earlier than November 20, 
1998, for service connection for left cervical radiculopathy 
will be addressed in a separate decision.)



REPRESENTATION

Moving party represented by:  Lewis C. Fichera, attorney




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1964.

This matter is before the Board as an original action on the 
motion of the veteran's attorney in September 2001 in which 
it is alleged there was CUE in the April 1989 Board decision 
that denied service connection for a lumbosacral disorder.  
In a November 2001 letter, the Board notified the attorney 
that he had 30 days to submit additional argument or to 
request review of the record.  In correspondence dated in 
November 2001, the attorney notified the RO that he did not 
wish to review the file and that he had no further argument 
to submit.

In June 2001, the veteran submitted an application to reopen 
the claim for service connection for a low back disorder.  
That matter has not been adjudicated by the RO and it will 
not be addressed by the Board.  The matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In an April 3, 1989, decision, the Board denied service 
connection for a lumbosacral disorder.

2.  There was a tenable basis for the Board's April 3, 1989 
decision.

3.  All evidence needed for proper adjudication of the 
veteran's appeal for service connection for a lumbosacral 
disorder was of record in April 1989 and the appropriate 
statutes and regulations were considered.



CONCLUSION OF LAW

The April 3, 1989 decision, denying service connection for a 
lumbosacral spine disorder, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges 
to decisions of the Board on the grounds of CUE.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F. 3d 
1377, 1382-83 (Fed. Cir. 1998).  This case law is found 
primarily in the precedent opinions of the United States 
Court of Appeals for Veterans Claims (Court).  CUE is defined 
in Rule 1403(a) of the Rules of Practice (codified at 38 
C.F.R. § 20.1403(a)) as "the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for CUE in a prior Board decision must be based on the 
record and the law as it existed when that decision was made.  
38 C.F.R. § 20.1403(b); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

In order to establish CUE, a claimant must demonstrate the 
following: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which had 
it not been made, would have manifestly changed the outcome 
at the time it was made,"and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

The Board notes that recently in Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) the Federal Circuit rendered 
several holdings which were subsequently addressed in a 
precedent opinion of the VA General Counsel.  In VAOPGCPREC 
12-2001 it was held, in essence, that Roberson conflicted 
with other caselaw of the Federal Circuit and did not 
overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

A review of the April 1989 Board decision shows that the 
Board found clinical evidence in the service medical records 
of the veteran's treatment for a low back condition following 
trauma to the low back in service, and post-service VA and 
private medical records that showed the presence of a chronic 
low back disability many years after service, including VA 
and private medical records that linked the veteran's chronic 
low back condition demonstrated many years after service to 
the low back condition in service.  In the discussion and 
evaluation section of the decision, the Board found that the 
first manifestation of the veteran's chronic low back 
condition was many years after service.  The Board found that 
evidence received subsequent to a March 1984 Board decision, 
denying service connection for a lumbosacral disorder, did 
not persuasively show the onset of a chronic low back 
condition in service.  A review of the April 1989 Board 
decision shows consideration of the provisions 38 U.S.C.A. 
§§ 331, 4004, now 1131 and 7104 (West 1991 & Supp. 2002); and 
38 C.F.R. § 3.303 (2001).

The evidence of record in April 1989 included service medical 
records, VA and private medical reports of the veteran's 
treatment and evaluations in the 1980's, statements from a 
service comrade of the veteran and the veteran's wife, 
statements from the veteran, and testimony from the veteran 
and witnesses at hearings to the effect that the veteran had 
a low back disorder due to parachute injury in service.  The 
service medical records reveal that the veteran was treated 
for low back problems on various dates.  The more salient 
reports indicate he was seen in February 1962 after hitting 
the plane while parachuting from it.  The impression was 
acute low back strain.  A report of X-rays of the lumbar 
spine in August 1962 notes the appearance of the spine was 
unchanged since March 1962.  There was mild wedging of the 
body of T12, most likely representing an old fracture.  The 
report of his medical examination in December 1963 notes the 
veteran's complaint of having trouble with his back since an 
injury in February 1962.  A low back disorder was not found 
on that examination.  After his examination for separation 
from service, the veteran was hospitalized in December 1963 
for complaints of pain in the dorsolumbar area.  He had some 
muscle spasm in the dorsolumbar region with no radiation into 
either extremity.  X-rays of the dorsolumbar spine revealed a 
mild anterior compression fracture of T-12.  The diagnosis 
was traumatic myositis of the dorsolumbar spine.

The veteran underwent a VA examination in January 1981.  X-
rays of the lumbosacral spine showed no abnormalities.  A 
private medical report shows that the veteran was examined in 
November 1981.  The examiner noted that X-rays performed in 
September 1981 revealed changes in the lumbosacral spine and 
that an EMG (electromyograph) study (dated in October 1981 
and included in the record) showed chronic partial 
denervation in the L4-L5 area.  At a VA examination in 
January 1982 intermittent lumbosacral strain was found.  At a 
VA examination in January 1983, the veteran had paravertebral 
muscle spasm.  No abnormalities of the lumbosacral joint were 
found on X-ray.  The diagnosis was residuals of old injuries 
to the cervical, thoracic, and lumbosacral spine.  At a VA 
neurological examination in January 1983, the examiner found 
radiculopathy in the area of L5 on the left and of L5 and S1 
on the right.  The examiner opined that the radiculopathies 
found were due to the veteran's injuries in service.  The 
examiner noted that the diagnosis of lumbosacral strain was 
no longer appropriate and that the veteran definitely had 
involvement of the lumbar roots.

A private medical report dated in January 1985 shows that the 
veteran was examined by the signatory, a medical doctor.  The 
doctor noted that the veteran had a normal neurological 
evaluation and CT (computed tomography) scan of the spine.  
The doctor concluded that the veteran had pain syndrome that 
fit in the category of lumbosacral strain, and that the pain 
radiated in an area conforming to the 4th and 5th lumbar as 
well as the 1st sacral root.  The examiner noted that the 
veteran's parachute accident in service that was sufficient 
to cause compression fractures of the thoracic vertebrae 
would suffice to initiate injury to the lumbar spine.

Statements from a service comrade of the veteran and his wife 
were received in 1985.  Those statements are to the effect 
that the veteran sustained a low back injury in service and 
that he had continuous low back problems since then.

A private medical report dated in April 1985 from a physician 
and service comrade of the veteran is to the effect that the 
signatory treated the veteran in service .  The physician 
reported reviewing the veteran's medical records and opined 
that his lumbosacral condition was the direct result of 
parachute exercises in service.

A private medical report dated in April 1987 was received 
from the physician who completed the above-noted January 1985 
report.  The physician opined that the veteran's lumbosacral 
pain was related to parachute injury in service and that 
service-connection should be granted for his low back 
disorder.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The Board 
in its April 1989 decision considered and correctly applied 
this statute and regulation.  The clinical findings in 
service were insufficient to demonstrate the presence of a 
chronic lumbosacral back disability under the provisions of 
38 C.F.R. § 3.303(b) and the post-service medical records did 
not demonstrate the presence of such chronic disability until 
the 1980's.  (It should be noted that service connection had 
been granted for arthritis and fracture residuals of T-8, 9, 
and 12, and for cervico-thoracic strain with degenerative 
changes of the cervical spine due to trauma.)  While the 
Board did not specifically discuss the provisions of 38 
C.F.R. § 3.303(d) that allow service connection for a 
disability when the post-service evidence shows it began in 
service, that possibility was considered as demonstrated by 
the listing of various medical evidence that linked the 
veteran's back disability to parachute injury in service, the 
statements of the veteran's wife and a service comrade, and 
testimony at hearings.  Nor does consideration of the 
evidence mean that the Board has to analyze and discuss the 
entire evidence of record to reflect consideration of it.  
Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  

There was medical evidence of record in April 1989 linking 
the veteran's low back condition to an injury in service, but 
in the judgment of the 3 Board members, one a physician, who 
signed the April 1989 decision, that evidence in light of the 
overall evidence of record was not persuasive enough for them 
to conclude that the veteran's low back condition had its 
onset in service in light of the evidence of the veteran's 
medical treatment and evaluations that did not demonstrate 
the presence of a chronic low back (as opposed to mid-back 
and neck) disability prior to the 1980's.  The Board finds 
that there was a tenable basis for the April 1989 Board 
decision.  Disagreement with the weight given the evidence is 
not a basis for finding CUE.  Also, the decision at issue was 
prior to Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
held that the Board could only rely on independent medical 
evidence rather than its own judgment.

In view of the above, the Board concludes that there is no 
basis for revision or reversal of the April 1989 Board 
decision on the grounds of CUE.  The motion for revision or 
reversal of that decision based on CUE is denied.



ORDER

The motion for revision or reversal of the April 3, 1989 
Board decision based on CUE is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



